Title: James McKinney to Thomas Jefferson, 30 March 1809
From: McKinney, James
To: Jefferson, Thomas


          Sir   Short Creek Brooke County Virginia March 30th 1809.
           For a number of years past I have wishd to be in your employ, (provided it would be under your immediate direction) in Any capacity that I would be found usefull, that wish is now encreasd Since you have declined all publick business—I am a Native of Pennsylvania (Lancaster County) & have been regularly bred to farming & Manufactering of flour on an extencive Scale—I removed with my family about 7 years ago to this place I am the flour Inspector & Post Master here, but the perquisites of both are Small—But the principal disadvantage I labour under here is the want of Schools & Suitable Mecanicks to put my sons to, to learn trades, as few of them are Masters of their Several branches  they profess & what is worse, are generally disapated Characters—I have Six Sons & one Daughter all promising children, the eldest is 14 years, If I could get them taught Some usefull Mechanical branch, Accompanied with a tolarable english education, that they would become usefull Citizens I would close the Scene as it respects this world, without a wish—My constitution is good 36 years of age & able to undergo the fatagues of any reasonable business—I am well Aware it is useless to Apply to you, without the most Satisfactory recommendation, as to Honesty, Sobriety, & Industry, Also being fully capable of rendering full Satisfaction in whatever I would undertake, which I trust I can do—I was in Richmond & the City of Washington in November last & intended to call on you personally but Congress being then in Session I thought it was not probable you could attend to any local business at that time—If you would think of employing me a line directed to me at this place will be promptly attended to—The name of this Office is Short Creek Va 
          I am Sir Your Hu St James McKinney
         